04/03/2018


                                          DA 17-0630
                                                                                           Case Number: DA 17-0630

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2018 MT 78N



JOHN EDWARD SPAULDING,

               Plaintiff and Appellant,

         v.

YELLOWSTONE COUNTY SHERIFF, MIKE LINDER,

               Defendant and Appellee.


APPEAL FROM:           District Court of the Thirteenth Judicial District,
                       In and For the County of Yellowstone, Cause No. DV 16-0030
                       Honorable Rod Souza, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       John Edward Spaulding, self-represented, Deer Lodge, Montana

                For Appellee:

                       Scott D. Twito, Yellowstone County Attorney, Kevin Gillen, Deputy
                       Yellowstone County Attorney, Billings, Montana



                                                   Submitted on Briefs: March 14, 2018

                                                              Decided: April 3, 2018


Filed:

                       __________________________________________
                                         Clerk
Justice Ingrid Gustafson delivered the Opinion of the Court.

¶1    Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2    John Edward Spaulding (Spaulding) appeals the Judgment entered in favor of

Yellowstone County Sheriff Mike Linder (Linder) by the Thirteenth Judicial District Court

pursuant to the court’s grant of summary judgment in Linder’s favor. We affirm.

¶3    On April 16, 2015, the Justice Court of Record, Yellowstone County, issued a

Probation or Parole Detention order which provided:

      IT IS HEREBY ORDERED:

      a. That the defendant is committed to the YELLOWSTONE COUNTY
      DETENTION CENTER for such time as will enable the YELLOWSTONE
      COUNTY SHERIFF to transport the defendant to the custody of the
      CASCADE COUNTY SHERIFF.

      b. That the defendant be admitted to bail while awaiting transportation in the
      sum of $20,000[] CASH or SURETY.                   Upon posting bail the
      YELLOWSTONE COUNTY SHERIFF shall release the defendant and
      forward the bond and a copy of this order to the Clerk of Court, 8TH Judicial
      District, CASCADE COUNTY, MONTANA . . . and JUDGE GREG
      PINSKI, A DISTRICT COURT JUDGE.

      c. That the defendant shall appear before JUDGE GREG PINSKI . . . on or
      before APRIL 27, 2015, or within 10 days of release, in the courtroom of
      said judge . . . .




                                            2
¶4     On January 11, 2016, Spaulding, appearing pro se, filed a civil suit against Linder,

alleging Linder violated this order by failing to either release Spaulding from custody

within 10 days of April 16, 2015, or transfer him to appear before the Cascade County

District Court for the April 27, 2015 appearance.

¶5     Linder filed a motion to dismiss for failure to state a claim upon which relief can be

granted, pursuant to M. R. Civ. P. 12(b)(6), in which he alleged Spaulding misread the

Justice Court order. Linder suggested the District Court might convert his motion to a

motion for summary judgment to consider the substance of the Justice Court order in

determining whether Spaulding had set forth a viable claim. See Meagher v. Butte-Silver

Bow City-Cty., 2007 MT 129, ¶ 16, 337 Mont. 339, 160 P.3d 552 (“Rule 12(b) allows the

court to convert a motion to dismiss into a motion for summary judgment when matters

outside the pleadings are presented to the court.”).

¶6     The District Court converted Linder’s motion to dismiss to a motion for summary

judgment.1 The District Court reasoned it was appropriate to convert the motion because

Spaulding did not object to Linder’s attachment of the Justice Court order to his brief, and

Spaulding also attached documents outside the pleadings to his response brief. The District

Court reviewed the Justice Court order, determined Spaulding had misinterpreted it, and

granted summary judgment in Linder’s favor. This appeal followed.

¶7     We review a district court’s grant of summary judgment de novo, using the same

standards applied by the district court under M. R. Civ. P. 56. Capital One, NA v. Guthrie,


1
 In the same order, the District Court also set aside as void Spaulding’s motion for disqualification
of the Judge in this matter. Spaulding does not appeal this ruling.
                                                   3
2017 MT 75, ¶ 11, 387 Mont. 147, 392 P.3d 158 (citation omitted). Summary judgment is

appropriate if the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show there is no genuine issue as to any material fact

and that the moving party is entitled to a judgment as a matter of law. Capital One, ¶ 11

(citing M. R. Civ. P. 56(c)(3)). Review of a district court’s interpretation of a judgment

presents an issue of law, and this Court reviews the district court’s interpretation to

determine whether it is correct. Levens v. Ballard, 2011 MT 153, ¶ 10, 361 Mont. 108,

255 P.3d 195 (citation omitted).

¶8     On appeal, Spaulding argues the District Court erred in interpreting the Justice Court

order, because it required Linder to either release him within 10 days of April 16, 2015, or

transport him to appear in Cascade County District Court on April 27, 2015. Spaulding

maintains Linder violated his civil rights when he failed to act in accordance with the

Justice Court order.

¶9     Linder responds that Spaulding misinterprets the Justice Court order.           Linder

maintains that pursuant to that order, he was not required to transport Spaulding to Cascade

County by April 27, 2015; rather, the Justice Court order required Spaulding, if he posted

bail, to appear before the Cascade County District Court by April 27, 2015, or within 10

days of release on bail. Linder maintains he did not violate the Justice Court order and thus

did not harm Spaulding.

¶10    We have reviewed the Justice Court order de novo, and conclude the District Court

correctly interpreted it. In paragraph (a), the Justice Court ordered Spaulding committed


                                              4
to the Yellowstone County Detention Center until Linder could transport him to the custody

of the Cascade County Sheriff; the Justice Court did not impose a 10-day time limit on the

Yellowstone County Sheriff in which to accomplish the transport. In paragraph (b), the

Justice Court ordered Spaulding could choose to post bail while awaiting transport. In

paragraph (c), the Justice Court ordered Spaulding to appear in the Cascade County District

Court either by April 27, 2015, or within 10 days of release. Since Spaulding did not post

bail, he was not released, and paragraph (c) never became applicable. Rather, Spaulding

continued to be held in the Yellowstone County Detention Center, awaiting transport as

per paragraph (a).

¶11    Therefore, we conclude the District Court correctly granted summary judgment in

Linder’s favor. Accordingly, we dismiss this appeal.

¶12    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review.

¶13    Affirmed.


                                                 /S/ INGRID GUSTAFSON

We concur:

/S/ MIKE McGRATH
/S/ LAURIE McKINNON
/S/ JAMES JEREMIAH SHEA
/S/ BETH BAKER


                                             5